                         Case 5:17-cv-07305-EJD Document 283-2 Filed 06/25/20 Page 1 of 2



               1

               2

               3

               4

               5

               6

               7

               8                                   UNITED STATES DISTRICT COURT

               9                                  NORTHERN DISTRICT OF CALIFORNIA

             10        RAJA KANNAN,                                 Case No. 5:17-cv-07305-EJD (VKD)
             11                      Plaintiff,                     [PROPOSED] ORDER GRANTING
                                                                    DEFENDANT APPLE INC.’S
             12             v.                                      ADMINISTRATIVE MOTION FOR
                                                                    LEAVE TO FILE EXCESS PAGES
             13        APPLE INC.,                                  FOR ITS MOTION FOR SUMMARY
                                                                    JUDGMENT
             14                      Defendant.
                                                                    Complaint Filed:   December 26, 2017
             15                                                     FAC Filed:         May 10, 2018
                                                                    SAC Filed:         October 19, 2018
             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                1                      Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   660 Hansen Way      [PROPOSED] ORDER GRANTING DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION FOR LEAVE
 Palo Alto, CA 94304
   +1 650 856 2400                 TO FILE EXCESS PAGES FOR ITS MOTION FOR SUMMARY JUDGMENT
                           Case 5:17-cv-07305-EJD Document 283-2 Filed 06/25/20 Page 2 of 2



               1              On June 25, 2020, Defendant Apple Inc. (“Defendant”) filed its Administrative Motion for

               2       Leave to File Excess Pages for its Motion For Summary Judgment (“Administrative Motion”).

               3              After reviewing the Administrative Motion, the Court hereby ORDERS as follows:

               4              1.     For good cause shown, the Court grants Defendant leave to file a memorandum in

               5       support of up to thirty (30) pages in support of its Motion For Summary Judgment.

               6

               7              IT IS SO ORDERED.

               8

               9       Dated: ________________, 2020
                                                                      Hon. Edward J. Davila
             10
                                                                      UNITED STATES DISTRICT JUDGE
             11

             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                                       2                        Case No 5:17-cv-07305-EJD
Baker & McKenzie LLP
   660 Hansen Way       [PROPOSED] ORDER GRANTING DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION FOR LEAVE
 Palo Alto, CA 94304
   +1 650 856 2400                  TO FILE EXCESS PAGES FOR ITS MOTION FOR SUMMARY JUDGMENT
